UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1456


ZHIQIANG WANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., U.S. Attorney General,

                 Respondent.



On Petition for review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2012                Decided:   February 2, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jim Li, New York, New York, for Petitioner. Tony West Assistant
Attorney General, Derek C. Julius, Senior Litigation Counsel,
Katherine   A.   Smith,   OFFICE  OF   IMMIGRATION  LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Zhiqiang       Wang,       a   native         and   citizen       of    China,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying Wang’s motion to remand and dismissing

his   appeal    from      the        Immigration         Judge’s    denial        of     his

applications for relief from removal.

           Wang first challenges the determination that he failed

to establish eligibility for asylum.                     To obtain reversal of a

determination     denying    eligibility           for    relief,    an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS    v.     Elias-Zacarias,          502     U.S.    478,    483-84

(1992).    We have reviewed the evidence of record and Wang’s

claims and conclude that Wang fails to show that the evidence

compels a contrary result.             Having failed to qualify for asylum,

Wang cannot meet the more stringent standard for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                     Finally, we conclude

based on our review that the Board did not abuse its discretion

in denying Wang’s motion to remand.                      See Hussain v. Gonzales,

477 F.3d 153, 155 (4th Cir. 2007).

           Accordingly,         we    deny       the   petition    for     review.        We

dispense   with    oral     argument         because       the     facts     and       legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3